DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-18 are pending.  Claims 1-18 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination (hereinafter “the Response”) dated 2/5/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIMES (2009/0277800) in view of MCCOY (US Pub. 2004/0173006) and PURI et al. (US Pub. 2004/0126889).
Regarding claim 1:  GRIMES teaches:  submerging at least a portion of an electrically conductive body (Electronically conductive substrate in FIG. 2) in an electrolyte solution (KOH in FIG. 2), the electrically conductive body and electrolyte solution being in an internal chamber of a device (Chamber is shown, unnamed in FIGS. 4 and 5) having an inlet (N2 purge in FIG. 5) and an outlet (gas sampling and vent in FIG. 5); directing an electrical signal to the electrically conductive body causing a reaction between the electrically conductive body and the electrolyte solution to produce hydrogen (Para. 39; FIGS. 2 and 4), receiving a pressurized fluid in the internal chamber via the inlet of the internal chamber (This is the N2 purge in FIG. 5.).
GRIMES does not teach that the hydrogen generated is used for leak detection.  His invention is only concerned with producing hydrogen as efficiently as possible (para. 19).
MCCOY however does teach using hydrogen in leak detection (para. 57), and teaches that it can be used on many different fluid systems (para. 96).  MCCOY does not teach what the source of the hydrogen would be.  MCCOY takes it as a given that one skilled in the art would be able to obtain a source of hydrogen.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of producing of hydrogen of GRIMES to generate the hydrogen used by MCCOY because it is efficient, economically feasible, and environmentally friendly (para. 19 of GRIMES).  Furthermore, one skilled in the art would be motivated to use the hydrogen produced by GRIMES as a leak detecting gas because hydrogen is the smallest molecule and can therefore be used to detect very small leaks.
GRIMES as modified by MCCOY does not explcitly teach mixing pressurized fluid with the hydrogen.  The N2 purge in FIG. 5 of GRIMES is inherently capable of mixing with the hydrogen and carrying it out the sampling/vent outlet, but GRIMES does not discuss this.  Please note however that para. 53 and 56 of MCCOY teach using “a gas containing the tracer gas”, therefore it is explicitly taught that the leak detection gas is a mixture of the tracer gas (e.g. hydrogen) and at least one other gas.
PURI however teaches hydrogen generation (para. 53) which is mixed with another gas in the same container (para. 53) before the mixture exits the container (at outlet 15 in FIG. 1).
One skilled in the art at the time the application was effectively filed would be motivated to use the single container mixing of PURI on the device of GRIMES (which is inherently capable of said mixing) as modified by MCCOY because it provides a high degree of dispersion of the secondary gas throughout the mixture (para. 53 of PURI).
Regarding claim 2:  GRIMES teaches:  the electrically conductive body in the submerging and directing steps includes a plurality of electrically conductive plates (The substrates configured as “monoliths” as taught in para. 39 would be multiple conductive plates.).
Regarding claim 3:
Regarding claims 4 and 17:  GRIMES teaches: the submerging step includes submerging at least a portion of the electrically conductive body in an electrolyte solution having a pH between 11.0-11.4 (GRIMES teaches a pH of 10.5 or greater in para. 50, and gives broader ranges including 11.5 in para. 75.  GRIMES also teaches in para. 75 that a suitable pH will be determined by the material used for electrolyte and the reactant.
Therefore while GRIMES does not explicitly teach specific pH range of 11.0-11.4, nonetheless, the skilled artisan would know too that the pH would determine how efficiently the hydrogen is produced.
The specific claimed range, absent any criticality, is only considered to be the “optimum” range disclosed by GRIMES that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the materials used for the electrolyte and reactant, temperature, energy and manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the range is used, as already suggested by GRIMES in para. 75.
Since the applicant has not established the criticality (see next paragraph) of the range stated and since these ranges are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of GRIMES.
Please note that the specification contains no disclosure of either the critical nature of the claimed range or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 7-9 and 14-16:  MCCOY does not specify the working pressure of his device, only that the tracer gas (hydrogen or helium) is inserted into a higher pressure side of the fluid system such that it will emanate through a leak, if there is one, to the lower pressure side (para. 9).  Nonetheless, the skilled artisan would know too that the pressure differential would determine how quickly the test can be performed.
The specific claimed pressure ranges, absent any criticality, is only considered to be the “optimum” pressure range disclosed by MCCOY that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired time for the test, the physical strength of the fluid system, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the pressure range is used, as already suggested by MCCOY.
Since the applicant has not established the criticality (see next paragraph) of the range stated and since these ranges are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to 
Please note that the specification contains no disclosure of either the critical nature of the claimed range or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10:  GRIMES teaches:  the hydrogen is produced less than 8 minutes after directing the electrical signal to the electrically conductive body (Since GRIMES has the structure of claim 1 it will operate in the same way, and the reaction begins immediately upon application of the electrical current which means that hydrogen begins evolving immediately.).
Regarding claim 11:  GRIMES teaches: the hydrogen is produced less than 1 minute after directing the electrical signal to the electrically conductive body (Since GRIMES has the structure of claim 1 it will operate in the same way, and the reaction begins immediately upon application of the electrical current which means that hydrogen begins evolving immediately.).
Regarding claim 12:  GRIMES teaches:  a temperature within the internal chamber during production of the hydrogen is less than 75 degrees Celsius (Para. 65 teaches temperatures as low as 50 degrees Celsius.).
Regarding claim 13:  GRIMES teaches: directing an electrical signal (from the power supply in FIG. 4) to an electrically conductive body (electrically conductive 2 purge in FIG. 5) and an outlet (gas sampling and vent in FIG. 5), the internal chamber having a temperature less than 75 degrees Celsius (para. 65); producing hydrogen within 1 minute of directing the electrical signal to the electrically conductive body (The reaction will begin immediately upon application of the electric current.), the hydrogen being produced as a result of a reaction between the electrically conductive body and the electrolyte solution (abstract), receiving a pressurized fluid in the internal chamber via the inlet of the internal chamber (This is the N2 purge in FIG. 5.).
GRIMES does not teach that the hydrogen generated is used for leak detection.  His invention is only concerned with producing hydrogen as efficiently as possible (para. 19).
MCCOY however does teach using hydrogen in leak detection (para. 57), and teaches that it can be used on many different fluid systems (para. 96).  MCCOY does not teach what the source of the hydrogen would be.  MCCOY takes it as a given that one skilled in the art would be able to obtain a source of hydrogen.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of producing of hydrogen of GRIMES to generate the hydrogen used by MCCOY because it is efficient, economically feasible, and environmentally friendly (para. 19 of GRIMES).  Furthermore, one skilled in the art would be motivated to use the hydrogen produced by GRIMES as a leak detecting gas because hydrogen is the smallest molecule and can therefore be used to detect very small leaks.
GRIMES as modified by MCCOY does not explicitly teach mixing pressurized fluid with the hydrogen.  The N2 purge in FIG. 5 of GRIMES is inherently capable of mixing with the hydrogen and carrying it out the sampling/vent outlet, but GRIMES does not discuss this.  Please note however that para. 53 and 56 of MCCOY teach using “a gas containing the tracer gas”, therefore it is explicitly taught that the leak detection gas is a mixture of the tracer gas (e.g. hydrogen) and at least one other gas.
PURI however teaches hydrogen generation (para. 53) which is mixed with another gas in the same container (para. 53) before the mixture exits the container (at outlet 15 in FIG. 1).
One skilled in the art at the time the application was effectively filed would be motivated to use the single container mixing of PURI on the device of GRIMES (which is inherently capable of said mixing) as modified by MCCOY because it provides a high degree of dispersion of the secondary gas throughout the mixture (para. 53 of PURI).
Claim(s) 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIMES, MCCOY, and PURI in view of HAAS (US Pat. 4,339,324).
Regarding claims 5 and 18:  GRIMES teaches water (abstract) but does not teach that it is distilled.
HAAS however does teach submerging at least a portion of the electrically conductive body (nickel plates taught in col. 2 lines 34-42) in an electrolyte (KOH; col. 4 lines 34-42) solution including distilled water (col. 2 lines 34-42) in his electrolytic cell for producing hydrogen and oxygen (col. 1 lines 5-10).
One skilled in the art at the time the application was effectively filed would be motivated to make sure the water of GRIMES was distilled as taught by HAAS so that there are no impurities that can compromise the electrolytic reaction.
Regarding claim 6:  GRIMES teaches:  submerging at least a portion of the electrically conductive body in an electrolyte solution including at least one of sodium bicarbonate (Table 3, mislabeled as Table 2 after para. 53), sodium hydrogen carbonate, and sulfuric acid (para. 51).
Response to Amendment/Argument
The Applicant has argued (page 7 of the Response) that nowhere in the cited prior art (GRIMES, MCCOY, and TAKAHASHI) is there disclosure of mixing pressurized fluid with hydrogen in the same chamber that hydrogen is generated.  This argument is moot as PURI has been introduced to make this limitation explicit.
The Applicant has argued (page 8 of the Response) that the rejection on claim 1 based on GRIMES, MCCOY, and TAKAHASHI uses impermissible hindsight.  This argument is moot and claim 1 is now based on a different set of prior art. (GRIMES, MCCOY, and PURI).  Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 
The Applicant has argued (page 8 of the Response) that there is no motivation for combining GRIMES, MCCOY, and TAKAHASHI to teach the limitation of hydrogen being mixed in the chamber where it is generated.  This argument is moot as PURI is now relied upon to teach this limitation and provide the reasoning for why this limitation would be obvious to one skilled in the art.
The Applicant has argued that TAKAHASHI teaches against mixing hydrogen with pressurized gas in the same internal chamber and that such a modification would render the prior art (TAKAHASHI) unsatisfactory for its intended purpose.  This argument is moot as TAKAHASHI is no longer relied upon in the rejection of any claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856